Examiner's Amendment(s) and Comment(s)

[AltContent: connector]Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[AltContent: connector]Applicant's Amendment(s) 
Applicant's amendments to the Specification and the reproduction drawings submitted on August 8, 2022 have been noted. The drawing objection and the specification objection presented within the office action of July 14, 2022 are overcome. However, the amended specification improperly refers to the reproduction views as "representation".  An examiner's amendment to the specification has been made to address this issue.
[AltContent: connector]Foreign Priority
This application incorporates by reference Japanese Patent Application No. 2019-023386 and 2019-023387, filed on October 21, 2019.  All the material from the Japanese Patent Application No. 2019-023386 and 2019-023387 which is essential to the claimed design is included in this application.  It is understood that any material in the Japanese Patent Application No. 2019-023386 and 2019-023387 which is not present in this application forms no part of the claimed design.

[AltContent: connector]Examiner's Amendment(s) to the Specification
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

For proper form (MPEP 2909 subsection IV and MPEP 2920.04(a) subsection II), the specification has been amended by the examiner to:

Design No./Product(s):
1. Luggage Trolley Bag

Description of the Reproduction(s):
1.1 : Front elevation view;
1.2 : Back elevation view;
1.3 : Top plan view;
1.4 : Bottom plan view;
1.5 : Left side elevation view;
1.6 : Right side elevation view;
1.7 : Cross sectional view along the cut line 1.7;
1.8 : Cross sectional view along the cut line 1.8;
1.9 : Front elevation view with the open lid configuration;
1.10 : Top plan elevation view with the open lid configuration; and
1.11 : Left side elevation view with the carry handle in extended configuration.

[AltContent: connector]Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOJTABA TEHRANI whose telephone number is (571)270-3547.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet S. Matharu can be reached on (571)272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mojtaba Tehrani/Primary Examiner, Art Unit 2922